Citation Nr: 1728419	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-24 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to an increased rating for a service-connected chronic lumbar strain, currently evaluated as 40 percent disabling.

3.  Entitlement to service connection for sleep apnea.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral eye disability.

5.  Entitlement to an increased rating for bilateral hearing loss, currently rated as noncompensable.

6.  Entitlement to an increased rating for left knee disability, status-post knee replacement, currently evaluated as 30 percent disabling.

7.  Entitlement to an increased rating for right knee disability, status-post knee replacement, currently evaluated as 30 percent disabling.

8.  Entitlement to service connection for residuals of pulmonary embolism. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1960 to August 1964.  These matters comes before the Board of Veterans' Appeals (Board) from May 2006 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge during a July 2014 Central Office hearing; a transcript of this hearing is associated with the claims file.  

With the exception of the issue of entitlement to service connection for residuals of pulmonary embolism, these matters were previously before the Board in March 2015.

The issue of entitlement to service connection for obesity as secondary to service-connected orthopedic disabilities has been raised by the record in a June 2017 brief filed by the Veteran's representative.  In addition,  the issue of whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus has been raised in a March 2009 statement and July 2009 VA memorandum.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of increased rating for chronic lumbar strain; service connection for sleep apnea; new and material evidence to reopen a bilateral eye disability claim; increased rating for bilateral hearing loss; increased rating for left knee disability; increased rating for right knee disability; and service connection for residuals of pulmonary embolism  are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's heart conditions were not incurred during service or until many years after discharge and are not otherwise etiologically related to active duty service.


CONCLUSION OF LAW

The Veteran's heart conditions were not incurred in or aggravated by active service and did not manifest during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.309(a) (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for heart disability as it was incurred due to active duty service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
      
When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To demonstrate chronic disease in service, 38 C.F.R § 3.303(b) requires "manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time . . . ."  Id.  "When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity."  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including cardiovascular-renal disease, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

The  record establishes the first element of service-connection: the existence of a present disability.  A March 2016 VA medical opinion identified five heart conditions: atrial fibrillation as of 2009; coronary artery disease as of 2015; left bundle branch block (LBBB) as of 2009; hypertensive heart disease as of 2013; and valvular heart disease, aortic and mitral valve calcifications with mild mitral reguritation, as of 2015.  Thus, the first element of service connection has been met.

The Board must now determine whether the record demonstrates the presence of an in-service injury.  Service treatment records are silent for in-service heart issues or conditions.  In addition, the July 1964 separation examination reported that the heart was normal.  Thus, injury in service is not shown.  This does not end the Board's analysis, however, as the Veteran noted in a March 1965 annual Report of Medical History from the Reserves that he experienced "shortness of breath" and "pain or pressure in chest."  The physician's summary and elaboration further explained that this was "[s]ome shortness of breath and palpitation on strenuous exercise."  The Board accordingly must determine whether this qualifies as a manifestation of the Veteran's heart condition(s) within one year of service.  

First, the Board notes that the medical examination accompanying the March 1965 Report of Medical History for the Reserves reported that the Veteran's heart was normal.  The Veteran similarly reported in the March 1965 Report of Medical History that he was in "excellent health."

In addition, the medical evidence of record weighs against finding the Veteran had a heart condition within one year of service.  The March 2016 VA medical opinion documented five current heart conditions (atrial fibrillation, coronary artery disease, LBBB, hypertensive heart disease, and valvular heart disease) and found that none were related to service, had manifested within a year of service, or shared a medical nexus with the Veteran's 1965 report of shortness of breath and palpitations upon strenuous exercise.  

First, the March 2016 VA medical opinion addressed the symptoms of shortness of breath and palpitations reported in the March 1965 Report of Medical History.  The opinion highlighted that these symptoms could be associated with "numerous and varied medical and psychological conditions," citing as examples gastroesophageal reflux disease, anxiety, depression, and the normal physiological response to overexertion that may occur with strenuous exercise.  The March 2016 opinion also found that it was less likely than not that the Veteran's heart conditions were incurred in service or caused by an in-service injury, event, or illness.

Turning to each of the diagnosed condition, with regard to atrial fibrillation, the March 2016 opinion noted that it is a condition that can be "readily detected and diagnosed on physical exam but was not noted in 1964, 1965, 1986 or 1993 ECGs [electrocardiograms]."  Furthermore, the March 2016 opinion pointed out that the main risk factors for atrial fibrillation are hypertension and coronary artery disease; the opinion assigned significance to the fact that the Veteran began treatment for hypertension in 2006, "a few years prior to the Veteran developing atrial fibrillation."

As for coronary artery disease, the March 2016 opinion relied on the passage of time, noting that "mild" coronary artery disease had been diagnosed in October 2015 but the Veteran had a normal 1986 stress test, a 1998 coronary angiogram that did not reveal any significant coronary artery disease, and a 2012 coronary angiogram that likewise revealed "no significant evidence of myocardium at risk after pharmocological stress" and "overall left ventricular systolic function was normal."  The March 2016 opinion also referenced the Veteran's prior development of several risk factors for coronary artery disease, including hypertension, hyperlipidemia, and diabetes mellitus.  

In its analysis of LBBB, the March 2016 opinion noted that the condition is typically the result of slowly progressive degeneration due to a condition such as hypertension.  The opinion stressed that the condition is diagnosed by ECG and that there was no showing of LBBB in 1964, 1965, 1986, or 1993 ECGs.  

With regard to hypertensive heart disease, the March 2016 opinion focused on the passage of time between service and diagnosis, such as the lack of evidence of left ventricle wall abnormalities until 2013, and stated the condition was "more likely than not related to his development of hypertension on or around 2006."

Finally, as to valvular heart disease, the March 2016 opinion again focused on the passage of time and noted that "[s]everal prior cardiac evaluations did not reveal evidence of aortic or mitral valve abnormalities" until June 2015.  In addition, the opinion noted that valve conditions "are typically heard as heart murmurs during physical examination of the heart" but no murmurs were noted in service treatment records or the medical records that followed service.  

The Board notes that the Veteran reported multiple times that he had experienced minor myocardial infarctions in 1986.  The Board finds these reports are not credible, however, as they are not supported by the medical evidence.  Medical records from March 1987 and February 1988 found no evidence of myocardial infarctions.  The March 2016 opinion also found "no competent evidence" of myocardial infarction after review of the Veteran's medical history.

In sum, the service treatment records were silent for any in-service heart injury or condition.  The shortness of breath and palpitations during strenuous exercise had no relation to the heart conditions currently diagnosed, and these conditions were less likely than not incurred in or caused by service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for service connection and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014). 


Duties to Notify and Assist

VA has met its statutory and regulatory duty to notify in July 2009 and March 2010 letters.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5107; 38 C.F.R. §§ 3.159(b).  

Beyond the duty to notify, VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4), 3.326.  VA has obtained referenced VA medical center (VAMC) records; VA has also provided VA examinations and opinions that reviewed the evidence of record.  

Moreover, the AOJ complied with previous remand instructions, including obtaining additional VA treatment records and additional VA examinations and opinions.  To the extent that the representative contends the clinician who provided the March 2016 medical opinion is unqualified because the clinician does not specialize in cardiology, the Board finds there is no evidence that the medical officer is not competent or qualified to render a medical opinion in this case.  The clinician is a trained physician and is therefore able to provide competent medical evidence.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  The Board therefore finds that VA met its duty to assist the Veteran.  


ORDER

Entitlement to service connection for heart disability is denied.


REMAND

Remand is necessary to complete additional development.  First, at the July 2014 Board hearing, the Veteran testified that he received treatment for sleep apnea at the VAMC in Kerrville, Texas, and at the Oak Park Vet Center in Forest Park, Illinois.  Records from these locations have not been associated with the claims file and must be obtained on remand.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding that VA must obtain VA medical records sufficiently identified by the veteran regardless of the records' potential relevance).  

Second, an additional VA examination is needed for the Veteran's hearing loss.  In the Veteran's June 2017 Post-Remand Brief, his representative stated that the Veteran's hearing "has worsened beyond the current noncompensable evaluation."  The latest evaluation, completed in June 2015, resulted in a noncompensable evaluation.  Thus, interpreting the statement in the light most favorable to the Veteran, an additional examination is warranted to document the reported change in the Veteran's hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Third, a VA examination is required for the Veteran's knee conditions. An examination must determine whether such disabilities are manifested by weakened movement, excess fatigability, incoordination, or pain, and, where feasible, express these determinations in terms of the degree of additional range of motion lost due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); see also 38 C.F.R. § 4.59 (2016).  In a recent decision, the Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Furthermore, 38 C.F.R. § 4.59 applies to painful, unstable, or malaligned joints regardless of whether the diagnostic code used is predicated on measurements of range of motion. Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).  Because the previous VA examinations did not meet these requirements, the AOJ should obtain an opinion that addresses these elements. 

Fourth, a VA examination is necessary for the issue of chronic lumbar strain.  Remand is necessary to meet the elements of Correia, outlined above, as well as to comply with directions in the March 2015 Remand.  In the Remand, the Board directed the examiner to consider whether there were associated objective  neurological abnormalities related to the Veteran's back condition, including a bladder condition.  The June 2015 VA examination indicated there were no associated neurological abnormalities but failed to specifically address the Veteran's bladder incontinence.  This should be addressed on remand.  See Stegall v. West, 11 Vet. App 268, 271 (1998).    

Fifth, remand is necessary to follow the proper procedural requirements for the Veteran's claim for residuals of pulmonary embolism.  The Veteran filed a July 2006 notice of disagreement (NOD) disputing the May 2006 rating decision.  Because the Veteran has not been provided a statement of the case (SOC) for this claim, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, two issues are being remanded as inextricably intertwined with other issues: entitlement to service connection for sleep apnea and whether new and material evidence has been received to reopen a claim of service connection for a bilateral eye disability.  The claim for sleep apnea is inextricably intertwined with an informal claim for weight gain due to service-connected disabilities proffered in the June 2017 Post-Remand Brief.  Similarly, the claim to reopen the bilateral eye disability is inextricably intertwined with the claim to reopen diabetes mellitus, raised in a March 2009 statement and July 2009 VA memorandum.  The Veteran testified at the July 2014 Board hearing that he had been told his eye condition was secondary to his diabetes mellitus.  Thus, the issues of sleep apnea and whether to reopen the eye disability claim must be remanded pending  action on the related claims.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide information as to any private or VA treatment records for his claimed disabilities that have not been associated with the claims file.  A signed release form should be completed for each private treatment provider.  

The AOJ should also obtain any VA medical treatment records identified by the Veteran that have not been associated with the claims file.  Regardless of the Veteran's response, the AOJ must include in the claims file records from the Kerrville, Texas VAMC and Oak Park Vet Center.  All efforts to obtain these records should be documented in the claims file.

2.  Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss disability.  The claims folder must be made available to and reviewed by the examiner.  

The evaluation should be in accordance with the criteria delineated in 38 C.F.R. § 4.85, including testing of pure tone criteria at 1000, 2000, 3000, and 4000 Hertz and speech recognition scores using the Maryland CNC Test.  The objective findings and the Veteran's subjective complaints should be recorded in detail.  The VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  

3.  Schedule the Veteran for a VA examination of the knees.  Following a review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must determine the current severity of the Veteran's service-connected knees status post total knee replacement, to include an analysis of any additional disability due to pain, weakness, excess fatigability, or incoordination.  

The examination must address range of motion of the knees, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, a clinician should, to the extent possible, provide a retrospective opinion addressing prior range of motion of the knees, painful motion (and at what point it started), additional loss of motion after repetitions, and functional loss due to pain - considering active and passive motion as well as weight-bearing and nonweight-bearing considerations - beginning March 16, 2008.  

If the clinician cannot provide one or more of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Schedule the Veteran for a VA examination of the lumbar spine.  Following a review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, a clinician must 

a)  Determine whether there are associated objective neurological abnormalities, to include a bladder condition.  If the bladder condition is not associated with the Veteran's chronic lumbar strain, then the clinician should provide the etiology of his bladder condition, to include incontinence.

b)  Determine the current severity of the Veteran's service-connected chronic lumbar strain, to include an analysis of any additional disability due to pain, weakness, excess fatigability, or incoordination.   

The examination must address range of motion of the lumbar spine, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, a clinician should, to the extent possible, provide a retrospective opinion addressing prior range of motion of the lumbar spine, painful motion (and at what point it started), additional loss of motion after repetitions, and functional loss due to pain - considering active and passive motion as well as weight-bearing and nonweight-bearing considerations - beginning March 16, 2008.  

If the clinician cannot provide one or more of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Issue an SOC to the Veteran on the issue of whether new and material evidence has been submitted  to reopen a claim of service connection for residuals of pulmonary embolism.   The Veteran should also be informed of the requirements to perfect an appeal with respect to these issues.   

6.  Complete any additional development warranted, then readjudicate the claim on appeal.  If the benefits sought are not granted in full, issue a supplemental statement of the case to the Veteran and his representative before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


